Title: From Thomas Boylston Adams to John Quincy Adams, 12 January 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
12th: January 1803—.

Since I am embarked in a very doubtful speculation, and I am ready to own, that I am by no means sanguine as to its success, yet as I am assured of your good will and best wishes towards the promotion of our interest, you must also indulge me in one request I have to make, which is to leave off croaking, which you know I never could endure, not because I could not appretiate the use and the some-times necessity of anticipating evils & dangers, the more surely to avoid them, but from a Constitutional infirmity of mind, which is stimulated most to action, not by adversity or the apprehension of it, but by the hope of reward. You must sometimes at least give us cheering & comfort, if you wish to see us smiling. We have not yet howled for patronage nor assistance, however acceptable it might be, and you mistake my understanding if you imagine I have become an associate in an establishment, which from negligence and absolute wantonness has fallen into decay, if to correct the proceedure were not one of my first cares. The paper is to be printed, published and served to subscribers regularly in future and they are at full liberty to complain at its contents if they have the heart. I am rejoiced to have a didactic essay upon reading, as I had contemplated something of the same kind upon false taste, which in your manner of treating the subject of reading is incidentally involved. I could not write with temper, if I were to indulge my feelings towards the readers of Philadelphia, who of all men & women and are the most miserable forlorn and false critics I ever heard talk. I could give you hundreds of examples; let one suffice. An instance of dramatic indulgence, lately occurred here by the performance of Mr. Cooper in three of Shakespeares best tragedies—viz Hamlet, King Richard 3d: and Macbeth. I saw him in the two first, and was delighted beyond measure with what I conceived to be a very superior style of acting—I did not hesitate to say that it was beyond compare the best conceived and best executed character I had ever seen on any Stage—This you see, was only my judgment; but I never saw Garric; No! Oh then your opinion is no better than that of another man, say those who dissent from my opinion, and who went so far, some of the, to declare that Cooper never acted well nor ever understood a single line of Shakespeare in his life—This was such a disqualification of my judgment & taste, that I doubted whether they or myself were wrong. I had on my side a few, whose judgment I valued as worth all the town beside, and therefore self love gave a verdict in my own favor—It is just so with literature here—
My statement respecting the temporary manager of the Port Folio led you into an error as to the degree of influence exercised by him—he in fact did nothing but read proof sheets—He received some communications which he chose to retain for Dennie’s inspection, but he inserted no offensive matter in the paper—
I am in much haste and must break off abruptly—Yesterday I enclosed a packet for my father, which I wish you or Shaw would open as a letter for Shaw is enclosed—
Yours most affectionately
T B Adams